Name: Commission Regulation (EEC) No 2574/86 of 14 August 1986 amending Regulation (EEC) No 623/86 determining the accession compensatory amounts applicable from 1 March 1986 to trade in goods coming under Regulations (EEC) No 3033/80 and (EEC) No 3035/80
 Type: Regulation
 Subject Matter: monetary economics;  Europe;  agricultural policy
 Date Published: nan

 No L 229/30 Official Journal of the European Communities 15 . 8 . 86 COMMISSION REGULATION (EEC) No 2574/86 of 14 August 1986 amending Regulation (EEC) No 623/86 determining the accession compensatory amounts applicable from 1 March 1986 to trade in goods coming under Regula ­ tions (EEC) No 3033/80 and (EEC) No 3035/80 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas rules and criteria should therefore be laid down for altering the accession compensatory amounts appli ­ cable to trade in goods covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80 ; whereas Regulation (EEC) No 623/86 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, Having regard to the 1985 Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrange ­ ments applicable to certain goods resulting from the processing of agricultural products ('), HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for gran ­ ting refunds on certain agricultural products exported in the form of goods not listed in Annex II to the Treaty, and the criteria for fixing the amounts of such refunds (2), as last amended by Regulation (EEC) No 1028/83 (3) ; Whereas the accession compensatory amounts introduced by Articles 53 and 213 of the Act of Accession were fixed by Commission Regulation (EEC) No 623/86 (4), as last amended by Regulation (EEC) No 1389/86 ( 5) ; Whereas changes in the prices to be referred to for certain basic agricultural products deemed to have been used in the manufacture of goods covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80 are liable to affect the accession compensatory amounts ; whereas, for trade with Spain , such changes are allowed for in the accession compensatory amounts referred to in Article 72 of the Act of Accession : Article 1 The following Article is hereby inserted in Regulation (EEC) No 623/86 : 'Article 6 (a) 1 . The accession compensatory amounts deter ­ mined by this Regulation shall be adjusted as follows : (a) for trade with Spain, if there are changes in the ¢ accession compensatory amounts referred to in Article 72 of the Act of Accession applicable to trade in certain basic agricultural products deemed to have been used in the manufacture of goods covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80 ; (b) for trade with Portugal , if there are changes in the prices to be referred to for certain basic agricul ­ tural products deemed to have been used in the manufacture of goods covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80 ; (c) if, with regard to the accession compensatory amounts applicable in trade with Portugal, the average spot exchange rate for the escudo, calcu ­ lated in accordance with the provisions of Articles 2 ( 1 ) and 3 of the Commission Regulation (EEC) No 3153/85 ('), varies by 3 % or more above or below the average rate referred to for the previous alteration of the accession compensatory amounts applicable to trade in goods covered by Regula ­ tions (EEC) No 3033/80 and (EEC) No 3035/80 . Whereas, for basic agricultural projects subject to transi ­ tion by stages, in the case of Portugal, changes in the average spot market rate for the escudo vis-b-vis those for each of the currencies of the Member States which main ­ tain their currencies within a maximum range at any given moment of 2,25 % may also affect the accession compensatory amounts ; (') OJ No L 323, 29 . 11 . 1980, p. 1 . (2) OJ No L 323, 29 . 11 . 1980, p . 27 . (') OJ No L 116, 30 . 4. 1983 , p. 9 . (4) OJ No L 59, 1 . 3, 1986, p. 1 . O OJ No L 123 , 12. 5 . 1986, p. 1 . 15 . 8 . 86 No L 229/31Official Journal of the European Communities the accession compensatory amounts concerned shall be taken into account. 2. Any changes in the accession compensatory amounts pursuant to paragraph 1 (c) shall be made in accordance with the provisions laid down in Article 2 (2) of Regulation (EEC) No 3153/85. 3 . Where there is a change pursuant to the provi ­ sions laid down in paragraph 1 (b) in the accession compensatory amounts applicable to trade with Portugal , the escudo exchange rate referred to in para ­ graph 1 (c) in force at the time of the calculation of (') OJ No L 310, 21 . 11 . 1985, p. 4.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 August 1986. For the Commission COCKFIELD Vice-President